Citation Nr: 1340600	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972, including in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2012, the Veteran formally raised the issue of entitlement to TDIU based on his service-connected PTSD with MDD.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received on February 29, 2012.  He alleged that he last worked on January 24, 2012.  The Board acknowledges that the issue of TDIU is part and parcel of the claim for the higher initial rating for PTSD - an issue of the initial rating rather than a separate claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue is now properly before the Board and has been included on the title page of this decision.  Id.; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).      

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the occupational and social impairment caused by the Veteran's PTSD with MDD causes total occupational and social impairment.





CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD with MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II. Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service-connected for PTSD with MDD, which has been evaluated as 50 percent disabling, effective August 27, 2009.  In documents of record, the Veteran contends that his PTSD with MDD is more severe than the currently assigned rating and, as such, he is entitled to a higher initial rating.

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Veteran's PTSD with MDD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
 
GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

The Veteran underwent a private examination in August 2009 for a psychological evaluation, and the findings were reported by the examiner in a September 2009 statement.  As a result of the examination, the private examiner diagnosed the Veteran with severe chronic PTSD in Axis I.  The examiner noted that the Veteran began experiencing PTSD symptoms after his service in Vietnam.  According to the examiner, these symptoms included "intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, estrangement and detachment from others, hypervigilance, problems with memory and concentration, hyperirritability, and exaggerated startle response."  Furthermore, the examiner noted that the Veteran had problems going to sleep and staying asleep and that he experienced nightmares and night sweats.  

The examiner also stated that the Veteran often "gets up during the night to check he [sic] locks on his doors and windows[,]" that he "avoids war movies and does not talk about his time in Vietnam[,]" that he "tries to avoid any media coverage of the wars in Iraq and Afghanistan.  The smell of diesel fuel or the sound of a helicopter triggers memories for him of being in combat."  Furthermore, the examiner indicated that the Veteran is "hypervigilant, avoids crowds, and positions himself with his back to the wall when in a public place.  He cannot tolerate having anyone behind him.  He does not socialize.  He has been accused of being distant and hard to get close to.  He tries to numb himself from his emotions."  The examiner added that the Veteran had a short fuse and was easily startled by sudden noises, and that he had a hard time remaining focused, and that he also often could not remember what he read.  The examiner described the Veteran as cooperative, normally dressed, with dysthymic mood, and blunted affect.  The examiner reported that the Veteran had no current suicidal or homicidal ideation. 

The private examiner noted the Veteran's GAF score as 38.

According to the private examiner, the Veteran's "problems with memory and concentration interfere with his ability to learn new tasks."  Moreover, "[b]ecause of his hyperirritability and hypervigilance he is severely compromised in his ability to initiate or sustain work relationships."  The examiner further noted that "[b]ecause of his isolating behaviors, he is also severely compromised in his ability to initiate or sustain social relationships."  As a result, after having concluded that due to the severity and chronicity of his PTSD symptoms the Veteran's prognosis for recovery was poor, the examiner considered the Veteran to be totally and permanently disabled.         

The Veteran was afforded a VA examination in March 2011 for an initial evaluation to assess the nature and etiology of his PTSD as well as the severity of any symptomatology which may be present.  With regard to the Veteran's general appearance, the VA examiner noted that the Veteran was clean, was casually and appropriately dressed, but was not cleanly shaven.  The examiner noted the Veteran's psychomotor activity as unremarkable.  During the examination, the Veteran's speech was clear and coherent, his attitude towards the examiner was attentive and cooperative, his affect was constricted, and his mood was depressed.  The examiner indicated that the Veteran was easily distracted, that he could not spell "WORLD" forward correctly, but that he was intact to person, time, and place.  According to the examiner, the Veteran's thought process was linear and goal-oriented, and his thought content was unremarkable.  

The March 2011 VA examiner further noted that the Veteran did not have any delusions, that he understood the outcome of his behavior, that he had average intelligence, that he did understand that he had a problem, and that he had trouble staying asleep during the night.  The examiner also stated that the Veteran did not have hallucinations, that he did not have inappropriate or obsessive/ritualistic behavior, that he did not have panic attacks, and that he did not have any episodes of violence.  The Veteran failed to interpret proverbs appropriately.  Moreover, although the Veteran did not seem to have homicidal thoughts, the examiner noted that he had suicidal thoughts, such that he sometimes wished that he "were not here."  The Veteran also stated that he has ruined relationships by saying things impulsively that he later regretted.  The examiner indicated that although the Veteran was able to maintain minimum personal hygiene, he had a problem with activities of daily living because the Veteran stated that he often did not shower for two days, almost on a weekly basis, because he "just [did] not feel like it."  During the examination, the Veteran was also reported as having said: "If I don't take it easy, it might be the end of me[.]"

With regard to the Veteran's memory, the March 2011 VA examiner pointed out that although the Veteran's remote memory was "normal," his recent and immediate memory were "mildly impaired."  The Veteran was concerned that his short term memory was worse than most other people his age and reported that "it is difficult to remember new information, such as writer's name."  The examiner also noted that the Veteran "was unable to remember writer's name 20 min after being introduced to writer."       

In addition, the examiner noted that the Veteran "turns off the TV or switches the channel if any stories about current conflict come on the news" that he "stays away from people who are arguing because he is afraid of losing his own temper and afraid that the situation will escalate" and that he prefers to stay at home.  The Veteran was also reported as feeling distant and detached from others, even family, and as having felt cut off from his emotions and being numb.  The examiner noted no diminished interest or participation in activities due to his PTSD; his decreased participation in activities appeared to be related to his heart condition.  The Veteran reported to the examiner that he has trouble staying asleep every night, which appears to be partially due to sleep apnea and partially due to nightmares, that he is easily irritated.  The examiner reported no hypervigilance, but reported exaggerated startle response.  The examiner also diagnosed the Veteran with dysthymic disorder, and stated that this was "at least as likely as not secondary to Veteran's PTSD."  The examiner noted that the Veteran had depressed mood most of the day for at least two years, that he had poor appetite or overeating, that he had insomnia, low energy and fatigue, low self-esteem, and poor concentration, making it difficult for him to make decisions.  

During the examination, the Veteran reported that he was separated from his wife for 20 years, that he lived alone, and that he did not have a close relationship with his only son.  The Veteran stated that he has not seen his son in five years, and that they only talk if his son calls him because his son does not have a phone.  Furthermore, the Veteran reported that he lived alone and that he is "comfortable" this way, that he has a brother who "lives 10 miles away that comes to see him every once in a while."  The Veteran attends church about once a month and is friendly with some people there.  The Veteran also stated that he did not think he had any hobbies, that he mainly watches TV during the day, that he likes to walk but finds it difficult "due to his CAD" as he becomes very tired and out of breath.  The Veteran was not reported to have any history of suicide attempts or violence/assaultiveness.  The Veteran also stated that he did not use alcohol or any other substance.
   
The VA examiner reported the Veteran's GAF score as 50.

It was the VA examiner's opinion that the Veteran's PTSD symptoms "negatively impaired Veteran's social and occupational functioning."  Finally, the examiner stated that there was reduced reliability and productivity due to the Veteran's PTSD symptoms.  

In a March 2012 statement, a private examiner reported the findings of an October 2011 assessment of the Veteran.  The private examiner noted that the Veteran continued to experience PTSD symptoms that significantly disrupted his life.  The examiner noted that the Veteran's sleep was poor, that he had multiple episodes of shingles which are very painful, that he feels helpless and hopeless about his health, that he continues to isolate himself, that he had been told that he was hard to get along with, that he lost his temper if someone was late meeting him, that he was not able to work due to his multiple physical and psychological health problems, and that he attended a PTSD class at the VA.  The private examiner considered the Veteran "to be totally and permanently disabled and unemployable."

The examiner reported the Veteran's GAF score as 38.

The Veteran was afforded another VA examination in April 2012.  The VA examiner diagnosed the Veteran with chronic PTSD with MDD on Axis I.  The examiner noted that while the Veteran had been diagnosed with dysthymic disorder during the VA examination in March 2011, "the [V]eteran currently meets the criteria for Major Depressive Disorder.  The current MDD diagnosis is a change in nomenclature for the same diagnosis."
  
The VA examiner noted the Veteran's GAF score as 50.  The examiner stated that the Veteran's depression was in the moderate range of severity, that both his social an occupational functioning were also in the moderate range, that in terms of social functioning, the Veteran had limited social support, that he reported no friendships and had very limited pleasurable activities.  The Veteran reported that prior to his last job, he worked at a weaving company for 20 years as a supervisor, that he got laid off because the company moved overseas, that he "loved the job" and would have continued to work there as long as he could have if the factory still existed.  The examiner noted that there were some problems with the Veteran's attention, concentration, and memory, that the Veteran had decreased energy/fatigue, and mild irritability that would cause moderate problems in terms of occupational functioning.  The examiner further noted that although the Veteran had more than one mental disorder diagnosed, it was not possible to differentiate what symptoms were attributable to each diagnosis, and that it was too difficult to speculate on independent contribution of each disorder.  

The VA examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran lived by himself for about 20 years, and that according to the Veteran no one wanted to live with him, that the Veteran was not in a romantic relationship, that his ex-wife calls him "every now and again," that he has one son, whose mind "is not good," and that the Veteran had two brothers and a sister who come by occasionally.  The Veteran indicated that he thought he was close to his siblings, but that "they keep their business to themselves."  The Veteran is reported as not associating with too many people, that there were some people down the road from him to whom he talks once in a while, that he did not know why he did not associate with people, that he thought it may be because of his PTSD.  The Veteran stated that he felt better alone.  

The Veteran also stated that he had a friend with whom he grew up, who died suddenly.  He added that he had another friend from "desert storm," who committed suicide a couple of months ago.  The Veteran listed church as part of his hobbies/activities, but said that he has not been going in the last three months because he did not "get anything out of it" and that his mind was "not on it."
The VA examiner reported that on a typical day, the Veteran does not get up early in the morning, that he eats breakfast after he wakes up, that he sits around the house and watches TV, that there was "nothing really to do," that he was trying to walk once a day for a mile and a half, but gets "short winded."  
With regard to his last job, which the Veteran held from August 2008 to January 2012, the Veteran was a janitor.  He stated that it was a residential program for adults with handicaps, that the job involved "sitting with people who didn't have good minds," that the job involved cleaning up, and that the job was "alright," although sometimes people got on his nerves and threatened him.  He added that "the least little thing would aggravate [him]" and that his temper was quick, that he stopped working there because his private physician told him that he did not need to be around people like that because of his nervous condition.     

It was reported, in the April 2012 VA examination, that the Veteran attended a PTSD Coping Skills Class from September to November 2011.  The Veteran indicated that although he enjoyed the class, it did not help him.  

During the April 2012 VA examination, the VA examiner reported that the Veteran's mood was sad/down all the time, that it had been like this for years, that the Veteran used to raise a garden but did not do that anymore, that he used to do shopping, but now mostly sits and watches TV.  The Veteran is also reported as having an "ok" appetite, but that he did not feel like eating, that he was "glad to be here," but wished he was "free of all the thinking."  The examiner also indicated that the Veteran complained of having not a lot of energy for years, of trouble in paying attention during sermons, and of having difficulty keeping up in a conversation.  Although the examiner did not note any problems during the examination, he noted some retardation, and noted that the Veteran has trouble falling asleep because his mind is racing about "everything," from Vietnam to being  laid off from his previous job.

The VA examiner indicated that the Veteran had efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, that he had markedly diminished interest or participation in significant activities, that he had feeling of detachment or estrangement from others, that he had restricted range of affect, that he had sense of a foreshortened future, that he had difficulty falling or staying asleep, that he had irritability or outbursts of anger, difficulty concentrating, hypervigilance, depressed mood, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The examiner also reported that the Veteran did not have exaggerated startle response, persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, persistent symptoms of increased arousal, anxiety, suspiciousness, panic attacks that occur weekly, less often, or more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impairment of short and long-term memory, memory loss for names of close relatives, own occupation, or own name, flattened affect, circumstantial, circumlocutory or stereotyped speech, intermittently illogical, obscure or irrelevant speech, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication.  

The examiner further noted that the Veteran did not have inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place.  No neglect of personal appearance and hygiene was reported.  The Veteran was also noted as being able to manage his financial affairs.

In weighing the evidence, the Board finds that, for the entire appeal period, the criteria for a 100 percent rating have been met.  In this respect, the Veteran's PTSD with MDD has occupational and social impairment with deficiencies in areas such as work, thinking and mood due to such symptoms as intrusive thoughts, estrangement and detachment from others, hypervigilance, exaggerated startle response, suicidal thoughts, difficulty in adapting to stressful circumstances, inability to initiate or sustain social relationships, and significant distress and overall severe symptomatology.

The August 2009 private examiner stressed that the Veteran's "problems with memory and concentration interfere with his ability to learn new tasks."  Furthermore, because of his hyperirritability and hypervigilance, the Veteran was "severely compromised in his ability to initiate or sustain work relationships."  Additionally, because of his isolating behaviors, the Veteran was "also severely compromised in his ability to initiate or sustain social relationships."  The Veteran also showed symptoms of obsessive behavior, such as getting up during the night to check the locks on his doors and windows.  Moreover, the GAF score of 38 assigned by the private examiner represented major impairment in several areas of functioning.  Significantly, the private examiner found that due to the severity and chronicity of the Veteran's PTSD symptoms, his prognosis for recovery was poor; therefore, the private examiner also considered the Veteran to be totally and permanently disabled.  In 2012, the private examiner continued the GAF score of 38 and continued to consider the Veteran totally and permanently disabled and unemployable.  The VA examiner did not ultimately find that the Veteran's symptoms were as severe as described by the private examiner.  The Board finds the opinions of the VA examiner and private examiner are both competent and credible and supported by adequate findings.  Thus, the record essentially shows a professional disagreement between expert medical examiners on the severity of the Veteran's PTSD and MDD.  Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the occupational and social impairment caused by the Veteran's PTSD with MDD causes total occupational and social impairment.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

A 100 percent evaluation for service-connected PTSD with MDD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Regarding the Veteran's claim of entitlement to a TDIU, prior governing authority dictated that the Board treat a 100 percent schedular rating as subsuming the need for TDIU consideration on the basis that the 100 percent schedular rating delivered more benefits than could be obtained by a TDIU rating.  The Board's treatment in this regard stemmed primarily from a June 1999 opinion of VA's General Counsel (GC), which held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99; Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In 2008, however, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley.  According to Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  SMC is payable at the (s) rate when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s) (West 2002). These benefits are not available when the 100 percent disability rating is based on multiple disabilities, none of which is rated 100 percent disabling, or which arise from a single etiology or accident.  Buie v. Shinseki, 24 Vet. App. 242, 249-50 (2010); Bradley v. Peake, 22 Vet. App. 280, 290-91 (2008).  In light of the Board's award of a total rating for the Veteran's service connected PTSD and MDD, the Board finds that the RO/AMC should reconsider the TDIU issue.

1.  Reconsider the issue of entitlement to a TDIU in light of the Board's award of a total rating for the Veteran's service connected PTSD with MDD, including consideration of 38 U.S.C.A. § 1114(s) (West 2002).

2.  After completing the above, and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied or is otherwise not rendered moot, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


